PRICE, Judge.
This is a companion case to that of Shuttlesworth v. City of Birmingham, post, p. 319, 134 So.2d 213.
The facts set out in the Shuttlesworth case are adopted as the facts of this case, with this additional statement: “On March 30, 1960, Rev. Billups went to Daniel Payne College, in a car, where he picked up one James Albert Davis, a student, and carried him to the home of Rev. F. L. Shuttles-worth, where several people had gathered, among them Rev. Shuttlesworth, his wife, and several other students from Daniel Payne College. Rev. Billups was also at said meeting.” Under this testimony the jury was fully justified in finding that this defendant was part and parcel of the entire scheme.
On the authority of Shuttlesworth v. City of Birmingham, supra, the judgment is due to be, and hereby is, affirmed.
Affirmed.